DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a light fixture comprising: a housing; a first light-emitting diode disposed in the housing; a first phosphor layer associated with the first light-emitting diode ("LED"), forming a first phosphor-converted light-emitting diode ("PCLED"), the first PCLED configured to emit light in a first PCLED wavelength range including a first PCLED upper bound and a first PCLED lower bound; a second LED disposed in the housing; a second phosphor layer associated with the second LED, forming a second PCLED, the second PCLED configured to emit light in a second PCLED wavelength range including a second PCLED upper bound and a second PCLED lower bound; a third LED disposed in the housing, the third LED configured to emit light in a third LED wavelength range including a third LED upper bound and a third LED lower bound; a fourth LED disposed in the housing, the fourth LED configured to emit light in a fourth LED wavelength range including a fourth LED upper bound and a fourth LED lower bound; wherein the first PCLED upper bound of the first PCLED wavelength range has a higher wavelength value than the third LED upper bound of the third LED wavelength range; wherein the first PCLED lower bound of the first PCLED wavelength range has a lower wavelength value than the third LED lower bound of the third LED wavelength range; wherein the second PCLED upper bound of the second PCLED wavelength range has a higher wavelength value than the fourth LED upper bound of the fourth LED wavelength range; and wherein the second PCLED lower bound of the second PCLED wavelength range has a lower wavelength value than the fourth LED lower bound of the fourth LED wavelength range, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-6 are also allowed as being dependent on claim 1.  
In regards to claim 7, the prior art does not disclose of a lighting system comprising: a light fixture including a first phosphor-converted light-emitting diode ("PCLED") configured to emit light in a first PCLED wavelength range, a first direct light-emitting diode ("DLED") configured to emit light in a first DLED wavelength range, the first DLED wavelength range falling completely within the first PCLED wavelength range, a second PCLED configured to emit light in a second PCLED wavelength range, and a second DLED configured to emit light in a second DLED wavelength range, the second DLED wavelength range falling completely within the second PCLED wavelength range; and a controller configured to receive a control signal corresponding to a target characteristic of light to be projected by the light fixture, determine a first PCLED output value for the first PCLED based on the control signal, determine a first DLED output value for the first DLED based on the control signal, determine a second PCLED output value for the second PCLED based on the control signal, determine a second DLED output value for the second DLED based on the control signal, drive the first PCLED at the first PCLED output value, drive the first DLED at the first DLED output value, drive the second PCLED at the second PCLED output value, and drive the second DLED at the second DLED output value, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 8-13 are also allowed as being dependent on claim 7.  
In regards to claim 14, the prior art does not disclose of a method for driving light-emitting diodes in a light fixture, the light fixture including at least a first phosphor-converted light-emitting diode ("PCLED") that emits light in a first PCLED wavelength range, a second PCLED that emits light in a second PCLED wavelength range, a first direct light-emitting diode ("DLED") that emits light in a first DLED wavelength range, and a second DLED that emits light in a second DLED wavelength range, the first DLED wavelength range being within the first PCLED wavelength range and the second DLED wavelength range being within the second PCLED wavelength range, the method comprising: determining a first PCLED output value for the first PCLED based on a target characteristic of light to be projected by the light fixture; determining a first DLED output value for the first DLED based on the target characteristic of light to be projected by the light fixture; determining a second PCLED output value for the second PCLED based on the target characteristic of light to be projected by the light fixture; determining a second DLED output value for the second DLED based on the target characteristic of the light to be projected by the light fixture; driving the first PCLED at the PCLED output value; driving the first DLED at the first DLED output value; driving the second PCLED at the second PCLED output value; and driving the second DLED at the second DLED output value, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 15-20 are also allowed as being dependent on claim 14.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844